        Case 1:18-cv-01784-RAH Document 32-12 Filed 06/26/19 Page 1 of 2



                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                      Plaintiff,                            No. 18-1784C

            v.                                              (Judge Hertling)

 UNITED STATES,

                      Defendant.

                           DECLARATION OF JARED M. QUIGLEY

       I, Jared M. Quigley, upon my personal knowledge and in accordance with 28 U.S.C.

§ 1746, declare as follows:

       1.        I am a J.D. candidate entering my second year at Cornell Law School. I am working

                 over the summer at the Jerome N. Frank Legal Services Organization as a law

                 student intern under the supervision of attorney Michael J. Wishnie.

       2.        Over the past year, I made the Dean’s List at Cornell Law School in both semesters

                 and received CALI Excellence for the Future Awards in recognition of my

                 performance in Civil Procedure and Contracts. I also participated in the Langfan

                 Internal Moot Court.

       3.        In the summers of 2015, 2016, and 2017, I interned at the Public Defender’s Office

                 in Bridgeport, Connecticut.

       4.        At the Veterans Legal Services Clinic, I am also working on a case before the

                 United States District Court for the District of Connecticut.

I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on June 26, 2019 in New Haven, Connecticut.

                                                                                 /s/ Jared M. Quigley
                                                                                     Jared M. Quigley
Case 1:18-cv-01784-RAH Document 32-12 Filed 06/26/19 Page 2 of 2



                                                          Law Student Intern
                                  Jerome N. Frank Legal Services Organization
